 

\OOQ\]O\U\-I>L)Jl\)\_¢

N[\)[\)N[\)[\)[\)»-¢»_¢r-ll-¢)-l»_¢¢-»r-\)-¢)-l
O\Ul-l>b)[\)'-‘O\OOG\]O\LI\-I>Wl\)'-‘O

 

 

Case 2:18-cv-00928-|\/|.]P Document89 Filed 4 8 P 1 5
case 2:18-cv-00928-MJP Documemaa Filed iilti§/i§ Pa§‘§‘i ofq§

T he Honorable Marsha J. Pechman

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

YOLANY PADILLA,; lBIS GUZMAN, BLANCA
ORANTES, BALTAZAR VASQUEZ, No. 2:18-cv-928 MJP
Plaintiffs-Petitioners,
v.
JOINT STIPULATION
U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT AND
(“ICE”); U.S. DEPARTMENT OF HOMELAND ORDER REGARDING
SECURITY (“DHS”); U.S. CUSTOMS AND BORDER SUBMISSION OF 26(1`)
PROTECTION (“CBP”); U.S. CITIZENSHIP AND REPORT
IMMIGRATION SERVICES (“USCIS”); EXECUTIVE
OFFICE FOR IMMIGRATION REVIEW (“EOIR”);
THOMAS HOMAN, Acting Director of ICE; KIRSTJEN NOTE ON MOTION
NIELSEN, Secretary of DHS; KEVIN K. McALEENAN, CALENDAR:
Acting Commissioner of CBP; L. FRANCIS CISSNA, NOVEMBER 9, 2018.
Director of USCIS; MARC J. MOORE, Seattle Field Office
Director, ICE, MATTHEW G. WHIITAKER,l Acting United
States Attorney General; LOWELL CLARK, warden of the
Northwest rDetention Center in Tacoma, Washington;
CHARLES INGRAM, Warden of the Federal Detention
Center in SeaTac, Washington; DAVID SHINN, Warden of
the Federal Correctional Institute in Victorville, California;
JAMES JANECKA, Warden of the Adelanto Detention
Facility;

 

Defendants-Respondents.

 

Pursuant to Local Civil Rules 7(d)(l) and lO(g), Plaintiffs and Defendants hereby stipulate
and jointly move the Court for an Order extending the deadline for submission of the Fed. R. Civ.
P. 26(f) report, until two weeks after this Court’s ruling on the pending motion for class
certification

On July 31, 2018, this Court entered an order setting the deadlines for the parties to meet

and confer pursuant to Fed. R. Civ. P. 26(i), and to exchange initial disclosures and file a 26(f)

 

1 On November 7 , 2018, Matthew G. Whitaker became the Acting Attorney General, automatically substituting for
Jefferson B. Sessions III as a party in accordance with Federal Rule of Civil Procedure 25(d).

JOINT STIPULATION AND U.S. Department of Justice, Civil Division
m ORDER Offlce of Immigration Litigation, District Court Section
REGARDING SUBMISSION OF PO Box 868, Ben Franklin Station
26(f) REPORT~ l Washington, DC 20044

cAsE No. 2118-cv-928 MJP Televh°n€ (202) 616-4458

 

.¢>L».)t\>

\OOO\]O\L/\

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

2; 0923-MJP Documemasa Filedl 1413 Pa 2 5
case 2:18-cv-00928-MJP Documemea r=iled 11%9/{8 Pagg‘§ ofO§

report. ECF 17 . The parties jointly determined that it was prudent to brief the issues in the motion
to dismiss and motion for class certification prior to having a Rule 26(f) conference so that both
parties had a fuller understanding of the issues. Pursuant to the instructions in that order, the parties
jointly telephoned the Courtroom Deputy to request an extension. A thirty-day extension was
granted. ECF 32. The parties subsequently met and conferred pursuant to the Court’s order.
However, after the conference, the parties agreed that additional time to discuss would be
productive. Accordingly, the parties jointly requested an additional '30-day extension of the
deadline to exchange initial disclosures and submit a Rule 26(f) report to the Court, which was
granted.

The parties have now exchanged initial disclosures pursuant to this Court’s order. But after
discussing further, the parties believe that it would be most efficient for both the parties and the
Court to extend the deadline for submission of the joint 26(f) report until two weeks after this
Court rules on the motion for class certification, so that the parties know the scope of the case
before finalizing the report. The parties believe this will inform their further discussions regarding

the requirements of Rule 26 and result in a 26(f) report that serves the needs of the case.

JOINT STIPULATION AND U.S. Department of Justice, Civil 4Division
d ORDER Office of Immigration Litigation, District Court Section
REGARDING SUBMISSION OF PO Box 868, Ben Franklin Station
26(f) REPORT- 2 Washington, DC 20044

CASE NO. 2:18-cv-928 MJP Tel€DhOn€ (202) 616-445 3

 

\OOO\]O\LJ\-PDJN»-

NNN[\)[\.)[\)[\)»-¢>-¢)-\r-l»-¢r-l»-l»-l)-\»-l
C\£JI-PL)JN'-‘C>\OOO\]O\U\-l>b)l\)’_‘@

 

 

P Document 89 Filed 1 /1 /18 Pa 93 5
P Documemaa Filed 1109 18 Pag§soro§

RESPECTFULLY SUBMITTED this 9th day of November, 2018.

s/ Matt Adams
Matt Adams, WSBA No. 28287
Email: matt@nwirp.org

Leila Kang, WSBA No. 48048
Email: leila@nwirp.org

Aaron Korthuis, WSBA No. 53974
Email: aaron@nwirp.org

NORTHWEST IMMIGRANT
RIGHTS PROJECT

615 Second Avenue, Suite 400
Seattle, WA 98104

Telephone: (206) 957-8611
Facsimile: (206) 587-4025
Attorneysfor Plainti_ffs'-Petitioners

JOSEPH. H. HUNT
Assistant Attorney General
Civil Division

WILLIAM C. PEACHEY
Director, District Court Section
Office of Immigration Litigation

EREZ REUVENI
Assistant Director, District Court Section

JOINT sTn>ULATIoN AND
[PRoPosED] oRDER
REGARDING sUBMlssIoN oF
26(t) REPoRT- 3

CASE NO. 2118-cv-928 MJP

Kristin Macleod-Ball*
Trina Realmuto*

AMERICAN IMMIGRATION COUNCIL
100 Summer Street, 23rd Floor

Boston, MA 02110

(857) 305-3600
trealmuto@immcouncil.org
kmacleod-ball@immcouncil.org

*Admitted pro hac vice

Attorneys for Plaintijfs-Petitioners

/s/ Lauren C. Bingham
LAUREN C. BINGHAM, Fl. Bar #105745

Trial Attorney, District Court Section
Oftice of Immigration Litigation
Civil Division

P.O. Box 868, Ben Franklin Station
Washington, DC 20044

(202) 616-4458; (202) 305-7000 (fax)
lauren.c.bingham@usdoj.gov

Attorneys for Defendants-Respondents

U.S. Department of Justice, Civil Division

Off`lce of Immigration Litigation, District Court Section

PO Box 868, Ben Franklin Station
Washington, DC 20044
Telephone (202) 616-4458

 

\OOQ\IO\Ul-I>DJN>-¢

I\)N[\)[\)N[\)[\.)>-d>-¢»-l)-l»-lr-¢)-\>-¢»-»r-l
O'\'JI-l>b)l\)»--*O\OOO\IO'\UI-I>b~)l\))-»O

 

 

%°Ysee?z.i'.% VV::%%BZ§ MJB SSHM§at§Y 511" %%1115§%§8 p§aa%r>é§

[PBBKEED] oRDER
Based on the foregoing stipulation of the parties, IT IS SO ORDERED. The parties shall
submit their 26(f) report within TWO WEEKS of this Court’s mling on the pending motion for

class certification

44-
DATED this ii day of__(;_¢_/_V____

/W%/

THE HONORABLE RSHA J. PECHMAN
UNITED STATES DS STRICT JUDGE

l

,.2018

JOINT STIPULATION AND U.S. Department of Justice, Civil Division
_ORDER Office of Immigration Litigation, District Court Section
REGARDING SUBMISSION OF PO BOX 868, Ben Franklin Station
26(f) REPORT- 4 Washington, DC 20044

cAsE No. 2118-cv-928 MJP Telef>h°ne (202) 516'4458

 

-l>b~>l\.)

\GOO\]O\UI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

(Y§See?z`;]l '-%`G-%%%§§'-WB BSSH&“§n t§i? 1511£%”11161)?1§8 P§SS%%F§~”’

CERTIFICATE OF SERVICE
I hereby certify that on November 9, 2018, I had the foregoing electronically filed with the
Clerk of the Court using the CM/ECF system, which will send notification of such filing to those
attorneys of record registered on the CM/ECF system. All other parties (if any) shall be served in

accordance with the Federal Rules of Civil Procedure.

/s/ Lauren C. Bingham
LAUREN C. BINGHAM, Fl. Bar #105745

Trial Attorney, District Court Section
Office of lmmigration Litigation
Civil Division

P.O. Box 868, Ben Franklin Station
Washington, DC 20044

(202) 616-4458; (202) 305-7000 (fax)
lauren.c.bingham@usdoi.gov

Attorney for Defendants
JOINT STIPULATION AND U.S. Department of Justice, Civil Division
_ ORDER Office of Immigration Litigation, District Court Section
REGARDING SUBMISSION OF PO Box 868, Ben Franklin Station
26(f) REPORT- 5 Washington, DC 20044

cAsE No. 2118-cv-928 MJP ~ Televh<>n€ (202) 616-4458

 

